DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2, 7, 11-12, 17-20 have been amended.   
Claims 3-6, 8-10, 13-16 have been cancelled. 
Claims 1-2, 7, 11-12, 17-20 are currently pending. 
Response to Arguments
Applicant’s arguments filed 04/28/2021 have been fully considered, but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (WO 2017/135859 A1, hereinafter “Centonza”) in view of Chun et al. (US 2019/0110243 A1, hereinafter “Chun”).
As to claim 1:  
Centonza discloses a method of message identification (see Figs. 9, 10 and 13), comprising: 
receiving, by a user equipment (UE), a paging message from an access network device (“The wireless device receives a paging request from the RAN node 12”; pg. 26 lines 30-35  “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8; see also Figs. 9, 10 and 13), wherein the paging message carries identification information of a core network entity to which the paging message belongs (“The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; pg. 26 line 32 - pg. 27 line 10; see also Figs. 9, 10 and 13 that apply similar concept); 
determining, by the UE, based on the identification information, the core network entity to which the paging message belongs out of a plurality of core network entities serving the UE (“the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; see pg. 26 line 30 - pg. 27 line 10; “a User Equipment (UE) and/or a wireless terminals, communicate via one or more Access Networks (AN), e.g. 30 RAN, to one or more CNs”; Fig. 9; pg. 15 lines 28-30; pg. 16 lines 14-15; see also Figs. 10 and 13); and 
establishing, by the UE, a data connection to the core network entity to which the paging message belongs (“The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request. When the first network comprises partitioned sets of functionalities each belonging to a network slice, the paging request may further indicate the first network slice paging 5 the wireless device 10”; pg. 26 line 32 - pg. 27 line 10; see also Figs. 9, 10 and 13 that apply similar concept; note: slice ID also used).
	Centonza does not explicitly disclose the identification information is a type identification information, wherein the type identification information indicates that the core network entity to which the paging message belongs is an Evolved Packet Core (EPC) or a Next Generation Core (NG-Core).
	However, Chun discloses the identification information is a type identification information, wherein the type identification information indicates that the core network entity to which the paging message belongs is an Evolved Packet Core (EPC) or a Next Generation Core (NG-Core) (“UE receives information on a type (e.g., EPC, NextGen core) of a core network supported by an LTE cell or information on an NAS protocol (EPC-based NAS or NextGen-based NAS) to use through SIB and the like from the corresponding LTE cell, and then forwards information on the received information to the NAS of the UE. Accordingly, an NAS protocol of a UE determines whether to progress an NAS procedure corresponding to an EPC or an NAS procedure corresponding to a NextGen core, and then operates correspondingly”; [0178]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chun into Centonza’s system/method as it would allow the identification information to be a type identification information, wherein the type identification information indicates that the core network entity to which the paging message belongs is an Evolved Packet Core (EPC) or a Next Generation Core (NG-Core).  Such combination would have been obvious as the references are from analogous art where a motivation would have been to efficiently transmit/receive radio communication signals, therefore overall throughput of a radio communication system could be improved.  Additionally, wireless communication signal of a new system would have been transmitted/received while maintaining compatibility with a legacy system (Chun; [0019]-[0020]).
As to claim 2:
The combined system/method of Centoza and Chun discloses the invention set forth above.  Chun further discloses wherein the plurality of core network entities are located in different systems corresponding to different network standards (“UE receives information on a type (e.g., EPC, NextGen core) of a core network supported by an LTE cell or information on an NAS protocol (EPC-based NAS or NextGen-based NAS) to use through SIB and the like from the corresponding LTE cell, and then forwards information on the received information to the NAS of the UE. Accordingly, an NAS protocol of a UE determines whether to progress an NAS procedure corresponding to an EPC or an NAS procedure corresponding to a NextGen core, and then operates correspondingly”; [0178] note: EPC and Next Gen core).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chun into the combined system/method as it would allow the plurality of core network entities to be located in different systems corresponding to different network standards.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to efficiently transmit/receive radio communication signals, therefore overall throughput of a radio communication system could be improved.  Additionally, wireless communication signal of a new system would have been transmitted/received while maintaining compatibility with a legacy system (Chun; [0019]-[0020]).
As to claim 11:
Centonza discloses a message identification apparatus (UE 10; see Figs. 9, 10, 13 and 20), comprising: 
 a non-transitory memory having instructions stored thereon (“The computer program 2007 may be stored on a computer-readable storage medium 2008”; Fig. 20; pg. 38 line 3-5); and 
a processor configured to execute the instructions (processor executing instructions; Fig. 20; pg. 36 line 30-31; and pg. 38 lines 1-9 and 17-34), wherein execution of the instructions by the processor facilitates the following being performed (processor executing instructions; Fig. 20; pg. 36 line 30-31; and pg. 38 lines 1-9 and 17-34) by the message identification apparatus (UE 10; see Figs. 9, 10, 13 and 20): 
 receiving a paging message from an access network device (“The wireless device receives a paging request from the RAN node 12”; pg. 26 lines 30-35  “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8; see also Figs. 9, 10 and 13), wherein the paging message carries identification information of a core network entity to which the paging message belongs (“The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request. When the first network comprises partitioned sets of functionalities each belonging to a network slice, the paging request may further indicate the first network slice paging the wireless device 10.”; pg. 26 line 32 - pg. 27 line 10; see also Figs. 9, 10 and 13 that apply similar concept; note: slice ID also used); 
determining, based on the identification information, the core network entity to which the paging message belongs out of a plurality of core network entities serving the message identification apparatus (“the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; see pg. 26 line 30 - pg. 27 line 10; “a User Equipment (UE) and/or a wireless terminals, communicate via one or more Access Networks (AN), e.g. 30 RAN, to one or more CNs”; Fig. 9; pg. 15 lines 28-30; pg. 16 lines 14-15; see also Figs. 10 and 13); and 
establishing a data connection to the core network entity to which the paging message belongs (“establishing a connection to a communication network 1”; see pg. 26 lines 11-12; pg. 28 lines 1-5; element 1004 of Fig. 10 and element 1305 of Fig. 13; “The wireless device 10 transmits a response to the RAN node 12. 20 The response comprises the network ID of the first network indicated in the paging request, the core network node ID for the core network node 19 indicated in the paging request and the wireless device identity of the wireless device 10. By including the network ID as well as the core network ID in the response, the RAN node 12 is able to determine which core network node 19 is the receiving node for the response, even if two 25 core network nodes 19, 20 in two separate networks would have the same core network node ID”; pg. 27 lines 19-34 and pg. 28 lines 1-4; see also Figs. 9, 10 and 13).
	Centonza does not explicitly disclose the identification information is a type identification information, wherein the type identification information indicates that the core network entity to which the paging message belongs is an Evolved Packet Core (EPC) or a Next Generation Core (NG-Core).
	However, Chun discloses the identification information is a type identification information, wherein the type identification information indicates that the core network entity to which the paging message belongs is an Evolved Packet Core (EPC) or a Next Generation Core (NG-Core) (“UE receives information on a type (e.g., EPC, NextGen core) of a core network supported by an LTE cell or information on an NAS protocol (EPC-based NAS or NextGen-based NAS) to use through SIB and the like from the corresponding LTE cell, and then forwards information on the received information to the NAS of the UE. Accordingly, an NAS protocol of a UE determines whether to progress an NAS procedure corresponding to an EPC or an NAS procedure corresponding to a NextGen core, and then operates correspondingly”; [0178]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chun into Centonza’s system/method as it would allow the identification information to be a type identification information, wherein the type identification information indicates that the core network entity to which the paging message belongs is an Evolved Packet Core (EPC) or a Next Generation Core (NG-Core).  Such combination would have been obvious as the references are from analogous art where a motivation would have been to efficiently transmit/receive radio communication signals, therefore overall throughput of a radio communication system could be improved.  Additionally, wireless communication signal of a new system would have been transmitted/received while maintaining compatibility with a legacy system (Chun; [0019]-[0020]).
As to claim 12:
The combined system/method of Centoza and Chun discloses the invention set forth above.  Chun further discloses wherein the plurality of core network entities are located in different systems corresponding to different network standards (“UE receives information on a type (e.g., EPC, NextGen core) of a core network supported by an LTE cell or information on an NAS protocol (EPC-based NAS or NextGen-based NAS) to use through SIB and the like from the corresponding LTE cell, and then forwards information on the received information to the NAS of the UE. Accordingly, an NAS protocol of a UE determines whether to progress an NAS procedure corresponding to an EPC or an NAS procedure corresponding to a NextGen core, and then operates correspondingly”; [0178] note: EPC and Next Gen core).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chun into the combined system/method as it would allow the plurality of core network entities to be located in different systems corresponding to different network standards.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to efficiently transmit/receive radio communication signals, therefore overall throughput of a radio communication system could be improved.  Additionally, wireless communication signal of a new system would have been transmitted/received while maintaining compatibility with a legacy system (Chun; [0019]-[0020]).
As to claim 18:
Centonza discloses a system (see Figs. 9-11 and 13), comprising: 
a user equipment (UE) (UE 10; see Figs. 9-11 and 13); and 
an access network device (RAN node 12; see Figs. 9 and 11; “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8;), 
wherein the UE (UE 10; see Figs. 9, 10 and 13) is configured to:  
receive a paging message from the access network device (“The wireless device receives a paging request from the RAN node 12”; pg. 26 lines 30-35  “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8; see also Figs. 9, 10 and 13), wherein the paging message carries identification information of a core network entity to which the paging message belongs (“The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; pg. 26 line 32 - pg. 27 line 10; see also Figs. 9, 10 and 13 that apply similar concept); 
determine, based on the identification information, the core network entity to which the paging message belongs out of a plurality of core network entities serving the UE (“the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; see pg. 26 line 30 - pg. 27 line 10; “a User Equipment (UE) and/or a wireless terminals, communicate via one or more Access Networks (AN), e.g. 30 RAN, to one or more CNs”; Fig. 9; pg. 15 lines 28-30; pg. 16 lines 14-15; see also Figs. 10 and 13); and 
establish a data connection to the core network entity to which the paging message belongs (“establishing a connection to a communication network 1”; see pg. 26 lines 11-12; pg. 28 lines 1-5; element 1004 of Fig. 10 and element 1305 of Fig. 13; “The wireless device 10 transmits a response to the RAN node 12. 20 The response comprises the network ID of the first network indicated in the paging request, the core network node ID for the core network node 19 indicated in the paging request and the wireless device identity of the wireless device 10. By including the network ID as well as the core network ID in the response, the RAN node 12 is able to determine which core network node 19 is the receiving node for the response, even if two 25 core network nodes 19, 20 in two separate networks would have the same core network node ID”; pg. 27 lines 19-34 and pg. 28 lines 1-4; see also Figs. 9, 10 and 13); and 
wherein the access network device (RAN node 12; see Figs. 9-11 and 13) is configured to: 
send the paging message to the UE (“The wireless device receives a paging request from the RAN node 12”; pg. 26 lines 30-35 “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8; see also Figs. 9-11 and 13); 
receive an NAS message from the UE based on the paging message (“The wireless device 10 may respond to the paging message by sending a RRC paging response to the RAN node 12. The response comprises the received PLMN-ID of the network paging the wireless device 10, the S-TMSI indicating the MMEC of the core network node 19 paging the wireless device 10 and a NAS-Protocol Data Unit (PDU)”; pg. 20 lines 11-34; see element 1004 of Fig. 10; pg. 19 lines 3-6); 
determine the core network entity to which the NAS message belongs out of a plurality of core network entities of the access network device (“Action 1005: The RAN node 12 may determine the receiving core network node based on the network ID and the core network node ID received in the paging response from the wireless device 10. Action 1006: The RAN node 12 may further transmit an initial setup message, such as a S1AP Initial UE message, to the determined core network node 19. The initial setup message comprises the S-TMSI and the NAS-PDU”; pg. 20 lines 22-30; “The radio network node 12 may communicate with both the CN1 and the CN2”; pg. 16 lines 14-15; see Figs. 9-11); and 
send the NAS message to the core network entity to which the NAS message belongs (“Action 1005: The RAN node 12 may determine the receiving core network node based on the network ID and the core network node ID received in the paging response from the wireless device 10. Action 1006: The RAN node 12 may further transmit an initial setup message, such as a S1AP Initial UE message, to the determined core network node 19. The initial setup message comprises the S-TMSI and the NAS-PDU”; pg. 20 lines 22-30; Figs. 9-11).
	Centonza does not explicitly disclose the identification information is a type identification information, wherein the type identification information indicates that the core network entity to which the paging message belongs is an Evolved Packet Core (EPC) or a Next Generation Core (NG-Core).
	However, Chun discloses the identification information is a type identification information, wherein the type identification information indicates that the core network entity to which the paging message belongs is an Evolved Packet Core (EPC) or a Next Generation Core (NG-Core) (“UE receives information on a type (e.g., EPC, NextGen core) of a core network supported by an LTE cell or information on an NAS protocol (EPC-based NAS or NextGen-based NAS) to use through SIB and the like from the corresponding LTE cell, and then forwards information on the received information to the NAS of the UE. Accordingly, an NAS protocol of a UE determines whether to progress an NAS procedure corresponding to an EPC or an NAS procedure corresponding to a NextGen core, and then operates correspondingly”; [0178]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chun into Centonza’s system/method as it would allow the identification information to be a type identification information, wherein the type identification information indicates that the core network entity to which the paging message belongs is an Evolved Packet Core (EPC) or a Next Generation Core (NG-Core).  Such combination would have been obvious as the references are from analogous art where a motivation would have been to efficiently transmit/receive radio communication signals, therefore overall throughput of a radio communication system could be improved.  Additionally, wireless communication signal of a new system would have been transmitted/received while maintaining compatibility with a legacy system (Chun; [0019]-[0020]).
As to claim 19: 
The combined system/method of Centonza and Chun discloses the invention set forth above.  Centonza further discloses wherein the access network device is further configured to: 
receive, from the UE, a radio resource control (RRC) message for transferring the NAS message (RAN 12 receives from UE 10 RRC paging response with NAS-PDU; see element 1004; Fig. 10 and 14), wherein the RRC message comprises a type identifier of the core network entity to which the NAS message belongs (“The response comprises the received PLMN-ID of the network paging the wireless device 10, the S-TMSI indicating the MMEC of the core network node 19 paging the wireless device 10 and a NAS-Protocol Data Unit (PDU). When the core network node 19 is serving several slices, the response message may further comprise the slice identification, such as the slice ID, of the network slice transmitting the paging message.”; pg. 20 line 11-17 “The wireless device 10 transmits a RRC Connection Setup Complete (RRCConnSetupComp) message to the RAN node 12 comprising an indication of the selected network, such as a PLMN-ID, an indication of the network slice, such as a slice ID, supporting the wireless device 10 in the selected network and the NAS-PDU”; pg. 29 lines 14-17); and 
determine, based on the type identifier, the core network entity to which the NAS message belongs out of the plurality of core network entities of the access network device (“The combination of the parameters <PLMN ID> <S-TMSI> <Slice ID> allows the RAN node 12 to unequivocally identify a single network device and the slice for which the UE is paged”; pg. 23 lines 7-9; “may determine the receiving core network node based on the network ID and the core network node ID received in the paging response from the wireless device 10”see Figs. 10-14 that apply similar concept; note NAS-PDU transmitted in 1006; similarly Fig. 14 element 1406, note Slice ID also used in determination).  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza (WO 2017/135859 A1) in view of Chun (US 2019/0110243 A1) and further in view of Lee et al. (US 2014/0099912 A1, hereinafter “Lee”).
As to claim 7:   
The combined system/method of Centonza and Chun discloses the invention set forth above.  Centonza further discloses wherein establishing the data connection to the core network entity to which the paging message belongs (“establishing a connection to a communication network 1”; see pg. 26 lines 11-12; pg. 28 lines 1-5; element 1004 of Fig. 10 and element 1305 of Fig. 13; “The wireless device 10 transmits a response to the RAN node 12. 20 The response comprises the network ID of the first network indicated in the paging request, the core network node ID for the core network node 19 indicated in the paging request and the wireless device identity of the wireless device 10. By including the network ID as well as the core network ID in the response, the RAN node 12 is able to determine which core network node 19 is the receiving node for the response, even if two 25 core network nodes 19, 20 in two separate networks would have the same core network node ID”; pg. 27 lines 19-34 and pg. 28 lines 1-4; see also Figs. 9, 10 and 13 see also element 1402) comprises: 
sending, by the UE, the NAS message to the core network entity to which the paging message belongs (“determining the core network node to which NAS PDUs are to be forwarded”; pg. 28 lines 31-32 see also element 1004 and 1404 NAS-PDU; “routing of a NAS message to the NAS instance associated with the slice instance in the network that triggered paging, when a paging message is received by the wireless device”; pg. 19 lines 5-6), but does not explicitly disclose sending, by the UE, the paging message to a non-access stratum (NAS) to which the paging message belongs; receiving, by the UE, an NAS message from the NAS.
However, Lee discloses sending, by the UE, the paging message to a non-access stratum (NAS) to which the paging message belongs (“If the received paging message includes a UE identity, the RRC layer of the UE delivers the UE identity included in the paging message to the NAS layer of the UE”; see element 7; Fig. 6 also Fig. 2B [0036]; [0081]); 
receiving, by the UE, an NAS message from the NAS (“If the received paging message includes the UE identity, the NAS layer of the UE instructs the RRC layer of the UE to transmit an RRC connection request”; see element 8; Fig. 6 also Fig. 2B [0036]; [0081]); and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into the combined system/method of Centonza and Chun as it would allow sending, by the UE, the paging message to a non-access stratum (NAS) to which the paging message belongs and receiving, by the UE, an NAS message from the NAS.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce resource waste (Lee; [0069]). 
As to claim 17: 
The combined system/method of Centonza and Chun discloses the invention set forth above.  Centonza further discloses wherein execution of the instructions by the processor further facilitates the following being performed by the message identification apparatus (processor executing instructions; Fig. 20; pg. 36 line 30-31; and pg. 38 lines 1-9 and 17-34):  
sending the NAS message to the core network entity to which the paging message belongs (“determining the core network node to which NAS PDUs are to be forwarded”; pg. 28 lines 31-32 see also element 1004 and 1404 NAS-PDU; “routing of a NAS message to the NAS instance associated with the slice instance in the network that triggered paging, when a paging message is received by the wireless device”; pg. 19 lines 5-6), but does not explicitly disclose sending the paging message to a non-access stratum (NAS) to which the paging message belongs; 
receiving an NAS message from the NAS.
However, Lee discloses sending the paging message to a non-access stratum (NAS) to which the paging message belongs (“If the received paging message includes a UE identity, the RRC layer of the UE delivers the UE identity included in the paging message to the NAS layer of the UE”; see element 7; Fig. 6 also Fig. 2B [0036]; [0081]); 
receiving an NAS message from the NAS (“If the received paging message includes the UE identity, the NAS layer of the UE instructs the RRC layer of the UE to transmit an RRC connection request”; see element 8; Fig. 6 also Fig. 2B [0036]; [0081]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into the combined system/method of Centonza and Chun as it would allow sending the paging message to a non-access stratum (NAS) to which the paging message belongs and receiving an NAS message from the NAS.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce resource waste (Lee; [0069]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Centonza (WO 2017/135859 A1) in view of Chun (US 2019/0110243 A1) and further in view of Chang et al. (US 2018/0249513 A1, hereinafter “Chang”).
As to claim 20:   
The combined system/method of Centonza and Chun discloses the invention set forth above.  Centonza further discloses wherein the access network device (RAN node 12; see Figs. 9-11 and 13) is further configured to: 
receive a radio resource control (RRC) message for transferring the NAS message (RAN 12 receives from UE 10 RRC paging response with NAS-PDU; see element 1004; Fig. 10 and element 1404 of Fig. 14), and determine a [slice] used when the RRC message is transferred (“The combination of the parameters <PLMN ID> <S-TMSI> <Slice ID> allows the RAN node 12 to unequivocally identify a single network device and the slice for which the UE is paged”; pg. 23 lines 7-9; pg. 7 lines 3-12, pg. 17; lines 13-19 lines 25-30; pg. 34 line 14-17; see also Figs. 10 and 14; note: determine slice/slice ID (i.e., logical/virtual)); and 
determine, a core network entity corresponding to the [slice], based on a mapping relationship between the [slice] and the core network entity(“The combination of the parameters <PLMN ID> <S-TMSI> <Slice ID> allows the RAN node 12 to unequivocally identify a single network device and the slice for which the UE is paged”; pg. 23 lines 7-9; pg. 7 lines 3-12, pg. 17; lines 13-19 lines 25-30; pg. 34 line 14-17; see also Figs. 10 and 14; note: determine slice/slice ID (i.e., logical/virtual) and core network entity of slice/slice ID).
The combined system/method of Centonza and Chun does not explicitly disclose the slice corresponds to logical channel.
However, Chang discloses the slice corresponds to logical channel (one or more logical channels may be mapped to network slice; see [0050]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang into the combined system/method of Centonza and Chun as it would allow the slice to correspond to a logical channel.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to efficiently support various devices and services (Chang; [0010]; [0018]; [0050]).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2017/0332212 A1 Gage discloses a similar invention of a user equipment connected to a plurality of core network entities (see Fig. 2B).
US 2019/0159024 A1 Rost et al discloses a similar invention of a user connected to a plurality of core network entities (see Figs. 1-2). 
US 2010/0296421 A1 Watfa discloses a similar invention of a user connected to a plurality of core network entities (see Fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476